Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 10/4/2021.  Claims 1-13 and 29-40 are currently pending within this application.

Response to Arguments
2.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments to the previously pending claims, the new ground(s) of rejection incorporating new/different interpretations/citations of the previously applied prior art reference(s).
	Also, it is noted that the Applicant argues that the Zeiler reference fails to particularly disclose the new limitation of “learning…the representation of the object tagged by the user in the first image without retraining on previously presented data.”  The Examiner respectfully disagrees.  Within Zeiler, once an association between an object detected in the image and an appropriate concept is made through user interaction, that association is used in order to train and improve predictions of a prediction model (Paragraph 0067).  Additionally, upon further review, there is an absence of an instance within the Zeiler reference where it is stated that learning operations are performed through retraining an entire system on all of the previously presented data or that a large corpus of data is required to learn a single new instance 
	Also, the Applicant argues that the Lyon reference fails to disclose learning an object in one image and tagging other instances in the same image.  The Examiner respectfully disagrees.  The Lyon reference discloses simultaneously presenting indicators for detected hotspots containing instances of learned objects to a user interface (Paragraphs 0021-0022, 0040-0042).  The Lyon reference was not relied upon in order to disclose manually tagging hotspots and manual tagging is used to learn how to recognize and tag other hotspots in the same class (although this takes place according to paragraphs 0040-0042) since these operations are performed within the primary Zeiler reference, but was relied upon to merely disclose tagging multiple instances of objects within a single image.  Therefore, it is maintained that the combination of the Zeiler and Lyon references discloses the claimed subject matter.
	Finally, the Applicant argues that the Examiner pulled the motivation for the combination of the Zeiler and Lyon references is done with impermissible hindsight since the reasoning seems to be taken from the Applicant’s abstract.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 

Claim Rejections – 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 3-9, 11-13, 30, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeiler (US PGPub 2018/0091832) [hereafter Zeiler].

5.	As to claim 1, Zeiler discloses a method of tagging a sequence of images (live video stream), the method comprising tagging, by a user (through a touchscreen interface at an initial setup stage as shown in Figure 2A and 3B), a first instance of a representation of an object in a first image in a sequence of images, learning, by at least one processor (in server 102), the representation of the object tagged by the user in the first image without retraining on previously presented data, tagging, by the at least one processor (as shown in Figure 3), a second instance of the representation of the object in the sequence of images (next frame of live video stream), performing an adjustment 

6.	As to claim 3, Zeiler discloses the second instance of the representation of the object is in another image in the sequence of images (Paragraphs 0018, 0021, 0024-0025, 0038, 0067). 

7.	As to claim 4, Zeiler discloses performing an adjustment (through interaction with touchscreen as shown in Figures 2-3), by the user, of a tag and/or position of the third instance of the representation of the object created by the at least one processor, and tagging, by the at least one processor based on the adjustment of a tag and/or position of the third instance of the representation of the object, a fourth instance of the representation of the object in the sequence of images (Paragraphs 0017-0018, 0020, 0024-0027, 0067). 

8.	As to claim 5, Zeiler discloses classifying, via a fast learning classifier (prediction model of prediction subsystem) running on the at least one processor, the representation of the object tagged by the user in the first image (Paragraphs 0015-0021, 0065). 

9.	As to claim 6, Zeiler discloses extracting, with a neural network operably coupled to the fast learning classifier, a convolutional output representing features of the third instance of the representation of the object;  and classifying, with the fast learning classifier, the third instance of the representation of the object based on the convolutional output (Paragraphs 0015-0021, 0065).

10.	As to claim 7, Zeiler discloses extracting, with a neural network running on the at least one processor, a convolutional output representing features of the second instance of the representation of the object;  and classifying, with a classifier operably coupled to the neural network, the second instance of the representation of the object based on the convolutional output (Paragraphs 0015-0021, 0065). 

11.	As to claims 8-9, 11-13, the Zeiler reference discloses all claimed subject matter as explained above with respect to the comments and/or citations for claims 1 and 3-7.

12.	As to claim 30, Zeiler discloses the fast-learning classifier is configured to determine a confidence value that the tag and/or position of the second instance of the representation of the object created by the at least one processor are correct; and the user interface is further configured to display the confidence value to the user (Paragraphs 0020, 0055-0060).

.

Claim Rejections – 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 2, 10, 33, 36, 38, and 40 are rejected under 35 U.S.C 103 as being unpatentable over Zeiler (US PGPub 2018/0091832) [hereafter Zeiler] in view of Lyon (US PGPub 2008/0201734) [hereafter Lyon].

16.	As to claims 2 and 10, it is noted that Zeiler fails to particularly disclose the second instance of the representation of the object is in the first image in the sequence of images. 
	On the other hand, Lyon discloses tagging a second instance of a representation of an object in a sequence of images where the second instance of the representation of the object is in the first image in the sequence of images (Paragraphs 0016, 0021, 0026, 0028, 0033, 0036, 0040, 0042-0043).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the second instance of the representation of the object is in the first image in the sequence of images as taught by Lyon with the 

17.	As to claim 33, Zeiler discloses a method of tagging instances of a first class of object appearing in an image, the method comprising extracting, with a feature extractor (server 102 performing the operations of prediction subsystem and model subsystem), a first feature vector (first image characteristics) representing a first instance of the first class of object appearing in the image; tagging, by a user via a user interface (through a touchscreen interface at an initial setup stage as shown in Figure 2A and 3B), the first instance of the first class of object with a first label indicating (concepts) that the first instance is a member of a first class of object; learning, by a classifier (prediction subsystem), the first label (selected concept) for the first class of object (generating an association); extracting, with the feature extractor, a second feature vector (different image characteristics) representing a second instance of the first class of object appearing in a subsequent image; classifying, with the classifier, the second instance of the first class of object as a member of the first class of object based on the first feature vector and the second feature vector (through training of the prediction models); and tagging, by the classifier, the second instance of the object with the first label in 
	It is however noted that the Zeiler reference fails to particularly disclose extracting a second feature vector appearing in an image where a first feature vector is extracted.
	On the other hand, Lyon discloses extracting a second feature vector (image area corresponding to a hotspot) appearing in an image where a first feature vector (image area corresponding to a hotspot) is extracted (Paragraphs 0016, 0021-0022, 0033, 0036, 0040-0043).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include extracting a second feature vector appearing in an image where a first feature vector is extracted as taught by Lyon with the method and system of Zeiler because the cited prior art are directed towards tagging images through identification instances of particular categories of objects and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of improving the detection of objects within the sequence of images by identifying multiple instances of specific objects within a first frame which generates increased training data for the classification module using multiple instances of an identified object present within an initial image.

18.	As to claim 36, Zeiler discloses extracting a third feature vector (different image characteristics of a new image as shown in transition from Figures 3C to 3D) representing a first instance of a second class of object appearing in the sequence of 

19.	As to claim 38, Zeiler discloses receiving a correction, from the user, to the classification of the second instance as a member of the first class of object; and updating the classifier in response to the correction (Paragraphs 0020, 0038).

20.	As to claim 40, Zeiler discloses displaying, to the user, a tag associated with the second instance of the first class of object (as shown in Figures 2-3); and receiving, from the user, a change to the tag (Paragraphs 0018, 0020, 0024-0026, 0038).

21.	Claims 29, 31, 34-35 are rejected under 35 U.S.C 103 as being unpatentable over Zeiler (US PGPub 2018/0091832) [hereafter Zeiler] in view of Lyon (US PGPub 2008/0201734) [hereafter Lyon], as applied to claims 6, 13, and 33, and in further view of Fujita (US PGPub 2016/0005175) [hereafter Fujita].

22.	As to claim 29, it is noted that the combination of the Zeiler and Lyon references fails to particularly disclose computing a distance between a first feature vector based on the first instance of the representation of the object and a second feature vector extracted from the second instance of the representation of the object; performing a comparison of the distance between the first feature vector and the second feature 
	On the other hand, Fujita discloses computing a distance between a first feature vector based on the first instance of the representation of the object (in a first image) and a second feature vector extracted from the second instance of the representation of the object (in a second image); performing a comparison of the distance between the first feature vector and the second feature vector to a predefined threshold (similarity determination threshold S); and classifying, with the fast-learning classifier, the second instance of the representation of the object based on the comparison (Paragraphs 0050, 0052, 0055, 0056, 0065, 0119, 0125, 0129).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include computing a distance between a first feature vector based on the first instance of the representation of the object and a second feature vector extracted from the second instance of the representation of the object; performing a comparison of the distance between the first feature vector and the second feature vector to a predefined threshold; and classifying, with the fast-learning classifier, the second instance of the representation of the object based on the comparison as taught by Fujita with the system and operational method taught by the combination of the Zeiler and Lyon references because the prior art are directed towards imaging systems that classify instances of objects detected within images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the accuracy of the prediction models to 

23.	As to claims 31 and 34, the combination of the Zeiler, Lyon, and Fujita references discloses all claimed subject matter as explained above with respect to the comments and/or citations for claim 29.

24.	As to claim 35, Zeiler discloses determining a confidence value associated with classifying the second instance based on the comparison of the distance between the first feature vector and the second feature vector to the predefined threshold; and displaying the confidence value to the user (Paragraphs 0020, 0055-0060).

25.	Claim 37 is rejected under 35 U.S.C 103 as being unpatentable over Zeiler (US PGPub 2018/0091832) [hereafter Zeiler] in view of Lyon (US PGPub 2008/0201734) [hereafter Lyon], as applied to claim 33, and in further view of Mensink (US PGPub 2012/0269436) [hereafter Mensink].

26.	As to claim 37, it is noted that the combination of the Zeiler and Lyon references fails to particularly disclose generating a plurality of segmented sub-areas of the first image; and encoding each of the plurality of segmented sub-areas.
	On the other hand, Mensink discloses generating a plurality of segmented sub-areas of the first image; and encoding each of the plurality of segmented sub-areas (Paragraphs 0075-0076).
.   

27.	Claim 39 is rejected under 35 U.S.C 103 as being unpatentable over Zeiler (US PGPub 2018/0091832) [hereafter Zeiler] in view of Lyon (US PGPub 2008/0201734) [hereafter Lyon], as applied to claim 38, and in further view of Cobb (US PGPub 2013/0242093) [hereafter Cobb].

28.	As to claim 39, Lyon discloses displaying, to the user, a bounding polygon (hotspot indicators 112-114 as shown in Figure 1B) superimposed on the second instance of the first class of object (Paragraphs 0016, 0021-0022, 0033).
	It is however noted that the combination of the Zeiler and Lyon references fails to particularly disclose receiving, from the user, a change to a shape and/or position of the bounding polygon.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include receiving, from the user, a change to a shape and/or position of the bounding polygon as taught by Mensink with the method taught by the combination of Zeiler and Lyon because the prior art are directed towards imaging systems that display instances of objects detected within images within bounding polygons and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of adjusting the amount of image data used in the determination and identification of objects present within the captured images.   

Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664